Citation Nr: 1111158	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-23 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 26, 2008, for a grant of service connection for Non Hodgkin's Lymphoma. 

2.  Entitlement to an effective date earlier than July 6, 2009, for a grant of service connection for adjustment disorder with mixed anxiety and depressed mood. 

3.  Entitlement to an effective date earlier than July 6, 2009, for a grant of service connection for erectile dysfunction with loss of libido.  

4.  Entitlement to an effective date earlier than July 6, 2009, for a grant of special monthly compensation based on loss of use of creative organ.  

5.  Entitlement to a compensable initial rating for Non-Hodgkin's Lymphoma. 


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating action by the Department of Veterans Affairs (hereinafter VA) Regional Office in St. Petersburg, Florida, (hereinafter RO).  

The Veteran's representative raised the issue of entitlement to an increased rating for adjustment disorder with mixed anxiety and depressed mood in her February 2011 presentation to the Board, and this issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Review of the record dated prior to June 26, 2008, does not reveal any correspondence from the Veteran in which he claimed entitlement to service connection for Non Hodgkin's Lymphoma. 

2.  There is no document dated or received prior to June 26, 2008, that constitutes a claim for service connection for Non Hodgkin's Lymphoma. 

3.  Review of the record dated prior to July 6, 2009, does not reveal any correspondence from the Veteran in which he claimed entitlement to service connection for a psychiatric disorder or erectile dysfunction.  

4.  There is no document dated or received prior to July 6, 2009, that constitutes a claim for service connection for a psychiatric disorder or erectile dysfunction.  

5.  The Veteran's Non Hodgkin's Lymphoma has been in remission since at least 2007 and the Veteran was last in a treatment phase for this condition in 2007. 

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 26, 2008, for a grant of service connection for Non Hodgkin's Lymphoma are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  The criteria for an effective date earlier than July 6, 2009, for a grant of service connection for adjustment disorder with mixed anxiety and depressed mood are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

3.  The criteria for an effective date earlier than July 6, 2009, for a grant of service connection for erectile dysfunction with loss of libido are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).
 
4.  The criteria for an effective date earlier than July 6, 2009, for a grant of special monthly compensation based on loss of use of creative organ are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).
  
5.  The criteria for a compensable initial rating for Non-Hodgkin's Lymphoma are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.117, Diagnostic Code (DC) 7715 (2010).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Federal Circuit held that 38 U.S.C. § 5103(a) does not impose its notice obligations upon receipt of a notice of disagreement with the rating and effective date assigned by a RO for an award of benefits.  Once the October 2008 and January 2010 rating decisions were made awarding service connection, an effective date, and a rating for the disabilities at issue, 5103(a) notice had served its purpose, as the claims had already been substantiated.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006).

As for the duty to assist, private and VA clinical reports have been obtained and the Veteran was afforded a VA examination in October 2008 that produced sufficient clinical information to determine the proper rating to be assigned for the Veteran's Non-Hodgkin's Lymphoma.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  To this end, as the resolution of a claim for an earlier effective date is necessarily based on the facts as they existed at the time the effective date in question was assigned, no additional development of the claims for earlier effective dates adjudicated herein pursuant to the VCAA is necessary.  See Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001),

II.  Legal Criteria/Analysis

A.  Earlier Effective Date Claims 

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim reopened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.   (Emphasis added).

As for legal authority pertaining to what a constitutes a "claim" for VA benefits purposes, a claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 3.151(a); Mitscher v. West, 13 Vet. App. 123, 127 (1999).  Both statutes referred to above (§ 5110 and § 5101) "clearly establish that an application must be filed."  Crawford v. Brown, 5 Vet. App. 33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 (1992).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more VA benefits. 38 C.F.R. § 3.155(a). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Servello, 3 Vet. App. at 200.

From the above, the appropriate effective dates for the benefits at issue is the later of either the date when the claims for these benefits were received or the date when entitlement arose.  In this case, the effective date for the grant of service connection for Non-Hodgkin's Lymphoma was assigned effective from the date of receipt of the Veteran's claim for this benefit, June 26, 2008.  The effective dates assigned by the RO for the grants of service connection for adjustment disorder with mixed anxiety and depressed mood, erectile dysfunction with loss of libido and special monthly compensation based on loss of use of creative organ were assigned effective from the date of receipt of the Veteran's claim for service connection for psychiatric and sexual problems due to his Non-Hodgkin's Lymphoma, July 6, 2009.  As such, the remaining inquiry is whether an informal claim for service connection for Non-Hodgkin's Lymphoma was filed prior to June 26, 2008, or claims for service connection for psychiatric or sexual problems due to Non-Hodgkin's Lymphoma were received prior to July 6, 2009.  
In this case,  the record fails to show that the Veteran submitted an informal claim for Non-Hodgkin's Lymphoma prior to June 26, 2008, or informal claims for service connection for psychiatric or sexual problems due to Non-Hodgkin's Lymphoma prior to July 6, 2009.  No such informal claim was submitted under 38 C.F.R. § 3.155 because no communication was filed prior to the dates in question indicating the Veteran's intent to apply for the benefits that have been granted.  An informal claim must identify the benefit ought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition that VA is not required to do a "prognostication" or "conjure up" issues that were not raised by the appellant, but to review issues reasonably raised by the substantive appeal).  These cases make it evident that a Veteran's service treatment records cannot be construed as constituting an informal claim for service connection.  A claimant still has to let it be known, in some way, that he is seeking service connection for a particular disability before it can be concluded that any statement to that effect is considered an informal claim.  

Having determined that the claim for service connection for Non-Hodgkin's Lymphoma was received on June 26, 2008, and the claims for service connection for psychiatric and sexual problems due to his Non-Hodgkin's Lymphoma, were received on July 6, 2009, findings as to when entitlement to the benefits granted in this case arose is unnecessary insofar as, per the applicable regulation, effective dates earlier than June 26, 2008, for the grant of service connection for Non-Hodgkin's Lymphoma, or July 6, 2009, for service connection for adjustment disorder with mixed anxiety and depressed mood, erectile dysfunction with loss of libido and special monthly compensation based on loss of use of creative organ, would not be warranted:  As indicated earlier, the pertinent legal criteria stipulate that effective date for grants of the benefit in question shall be the date of the filing of the claim or the date when entitlement arose, whichever is later.

In short, the record shows that the claim for service connection for Non Hodgkin's Lymphoma was received on June 26, 2008, and that an informal claim for this condition was not filed prior thereto.  Moreover, the record shows that the Veteran's claims for service connection for psychiatric and sexual problems due to his Non-Hodgkin's Lymphoma were received on July 6, 2009, and that an informal claim for these conditions was not filed prior thereto.  In view of these findings, the Board concludes that there is no legal entitlement to an effective date earlier than June 26, 2008, for the grant of service connection for Non Hodgkin's Lymphoma or an effective date earlier than July 6, 2009, for the grants of service connection for adjustment disorder with mixed anxiety and depressed mood, erectile dysfunction with loss of libido and special monthly compensation based on loss of use of creative organ.  While the Board has considered the possibility of resolving any reasonable doubt in favor of the Veteran, and is sympathetic to the assertions of the Veteran that had he been informed by VA of the fact that he was entitled to service connection for Non Hodgkin's Lymphoma when the condition was active in 2006 that he possibly would have been able to receive compensation for this condition, the Board finds that a clear preponderance of the evidence is against the claims for earlier effective dates for the benefits in question given the controlling legal criteria as set forth above.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

B.  Increased Rating for Non Hodgkin's Lymphoma

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

A 100 percent rating is for assignment for Non Hodgkin's Lymphoma when the disease is active or during a treatment phase.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local recurrence or metastasis, the condition is rated on residuals.  38 C.F.R. § 4.118, DC 7715.

The record reflects that the Veteran was diagnosed with Non-Hodgkin's Lymphoma in 2006.  Following treatment with chemotherapy which ended in March 2007, the condition has been in remission, and there is no evidence that the condition is currently active or that the Veteran is in a treatment phase for the condition.  (See reports from October 21, 2008, VA Lymphatic Disorder examination).  The Veteran himself reported in his July 2009 substantive appeal that the condition is in remission.  As such, the condition does not warrant the assignment of a compensable rating at any time after the June 26, 2008, grant of service connection for this condition.  See 38 C.F.R. § 3.400. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluation is not inadequate.  As indicated, a compensable rating  is provided for certain manifestations of the Veteran's service-connected residuals, but those manifestations are not present in this case.  Moreover, the Board finds no evidence of an exceptional disability picture, as the service-connected residuals have not shown functional limitation beyond that contemplated by the noncompensable rating currently assigned.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

Finally, in reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for an increased initial rating for Non-Hodgkin's Lymphoma,  the doctrine is not for application.  Ortiz, supra.  
 

ORDER

Entitlement to an effective date earlier than June 26, 2008, for a grant of service connection for Non Hodgkin's Lymphoma, is denied. 

Entitlement to an effective date earlier than July 6, 2009, for a grant of service connection for adjustment disorder with mixed anxiety and depressed mood is denied.  

Entitlement to an effective date earlier than July 6, 2009, for a grant of service connection for erectile dysfunction with loss of libido is denied.  

Entitlement to an effective date earlier than July 6, 2009, for a grant of special monthly compensation based on loss of use of creative organ is denied. 

Entitlement to a compensable initial rating for Non-Hodgkin's Lymphoma is denied.  

	
____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


